NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted February 1, 2007*
                              Decided February 1, 2007

                                       Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. JOEL M. FLAUM, Circuit Judge

                       Hon. DANIEL A. MANION, Circuit Judge

No. 06-2350

F.S. PIEKARCZYK,                             Appeal from the United States District
      Plaintiff-Appellant,                   Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 04 C 7935
CITY OF CHICAGO, et al.,
     Defendants-Appellees.                   James B. Moran,
                                             Judge.

                                     ORDER

       F.S. Piekarczyk sued the City of Chicago and one of its administrative law
officers claiming under 42 U.S.C. § 1983 that City employees set out to issue and
unfairly adjudicate unwarranted citations for parking violations, missing vehicle
licenses, a dog bite, overgrown weeds, and other ordinance violations at rental units
he owns. Piekarczyk alleges that the citations, which he received over a span of
more than three years, were “issued for the purpose of maintaining a revenue


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2350                                                                    Page 2

stream from a citizen-type who was expected to ‘pay up’ without resistance.” The
district court, agreeing with the defendants that most of Piekarczyk’s allegations
were time-barred and that the rest fail to state a claim for relief, dismissed the
complaint. Piekarczyk did not appeal this March 2006 decision, but instead waited
more than 10 days after the entry of judgment and filed a motion to vacate under
Federal Rule of Civil Procedure 60(b). The district court denied that motion, and
Piekarczyk now appeals.

       Piekarczyk’s Rule 60(b) motion focuses on events in October 2003 when one of
Piekarczyk’s tenants complained of lack of heat in his apartment and permitted a
building inspector to enter the premises. The inspector issued a citation for
multiple code violations after investigating both the tenant’s second-floor apartment
and an unoccupied third-floor apartment used only by Piekarczyk for storage.
Piekarczyk contends that the latter entry violated his constitutional rights because
the building’s boiler is in the basement and thus the inspector had no reason to
access any other part of the building. In his Rule 60(b) motion, Piekarczyk argues
that the district court misstated important facts and misapplied the law in
addressing his claim about this incident. The court denied the motion in a brief
minute order. On appeal, Piekarczyk essentially ignores his Rule 60(b) motion and
instead argues that the district court erred in dismissing his complaint.

       The district judge did not abuse his discretion in denying Piekarczyk’s motion
to vacate. Piekarczyk tried to employ Rule 60(b) as a means of obtaining belated
appellate review of the original order of dismissal, but that is a misuse of the rule.
The dismissal of Piekarczyk’s complaint is no longer open to appeal; the matter
before us is limited to the denial of his post-judgment motion. And only exceptional
circumstances justify relief under Rule 60(b). See, e.g., Harrington v. City of
Chicago, 433 F.3d 542, 546 (7th Cir. 2006); Karraker v. Rent-A-Center, Inc., 411
F.3d 831, 837 (7th Cir. 2005). Piekarczyk’s motion primarily attacks the district
court’s legal reasoning in dismissing his complaint, but such arguments must be
raised on direct appeal, not in a Rule 60(b) motion. See Bell v. Eastman Kodak Co.,
214 F.3d 798, 801 (7th Cir. 2000) (“The ground for setting aside a judgment under
Rule 60(b) must be something that could not have been used to obtain a reversal by
means of a direct appeal.”); Russell v. Delco Remy, 51 F.3d 746, 749 (7th Cir. 1995)
(“Rule 60(b) . . . is not an appropriate vehicle for addressing simple legal error;
otherwise, a party could circumvent the ordinary time limitation for filing a notice
of appeal.”). Piekarczyk also points to “new” evidence in his motion, specifically,
details about the layout of his building and its heating system. But evidence is not
“new” for purposes of Rule 60(b) if it was available before entry of the judgment, as
was Piekarczyk’s evidence in this case. See Harris v. Owens-Corning Fiberglas
Corp., 102 F.3d 1429, 1433-34 (7th Cir. 1996).

                                                                         AFFIRMED.